NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



TODD KOZEL,                                   )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D16-4853
                                              )
ASHLEY KOZEL, INGA KOZEL,                     )
GOKANA TRUST, 3601 SETAI LLC,                 )
and 212 WEST 18 LLC,                          )
                                              )
              Appellees.                      )
                                              )

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Nancy Donnellan, Judge.

John G. Crabtree, Charles M. Auslander,
and Brian C. Tackenberg of Crabtree &
Auslander, Key Biscayne, for Appellant.

Jeffrey D. Fisher and Zachary R. Potter of
Fisher Potter Hodas, P.L., West
Palm Beach; Steven L. Brannock, Philip
J. Padovano, and Joseph T. Eagleton of
Brannock & Humphries, Tampa, for Appellee
Ashley Kozel.

No appearance for remaining Appellees.



PER CURIAM.
           Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.




                                   -2-